DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on October 17, 2019. It is noted, however, that applicant has not filed a certified copy of the KR10-2019-016559610 application as required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to because of the following informalities: 
In line 6, “an air” should be replaced with –air--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation recited in claim 9 is recited in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5 – 7, 9, 10, 12 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. 2021/0066369 to Do.
Regarding claims 1 and 9, Do teaches an image sensor comprising: 
one or more first grid structures arranged in rows and columns of a pixel array including imaging pixels arranged in rows and columns (Fig. 1), the first grid structures structured to separate the imaging pixels from one another and including a low refractive-index material or an air (144) to provide an optical isolation between two adjacent imaging pixels (PX); and 
a gap region (114) disposed between the first grid structures and configured to physically isolate the first grid structures from each other, 
wherein the first grid structures comprise a first capping layer (146) covering the low refractive-index material or the air.
	Regarding claim 2, Do teaches an image sensor, wherein each of the first grid structures (140) extends along a side of a unit pixel of the pixel array. Do, Figs. 2 and 3.
Regarding claim 5, Do teaches an image sensor, wherein the gap region is free of the air.
	Regarding claim 6, Do teaches an image sensor, further comprising color filters disposed between the adjacent first grid structures. Do, see abstract.
	Regarding claim 7, Do teaches an image sensor, wherein the color filters include a red color filter and a blue color filter disposed to cover at least a part of the first grid structure. Do, ¶ [0034].
	Regarding claim 10, Do teaches an image sensor, wherein the first capping layer has a refractive index higher than the low refractive-index material or the air and lower than a color filter disposed adjacent to the first capping layer. Do, ¶ [0007].
	Regarding claim 12, Do teaches an image sensor, wherein the first grid structures further comprise a metal layer (142) including a metal and located under the air.  
	regarding claim 16, Do teaches an image sensor, wherein the first gird structure includes segments (112) each including a surface with a rounded rectangular shape.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Claims 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2014/0339606 to Lin et al.
Regarding claim 17, Lin et al. teach an image sensor, comprising: 
unit pixels arranged in rows and columns (Fig. 1B), each including a photo sensing element (¶ [0027 (photodiodes)]) and configured to generate electronic signals in response to a reception of light incident on each of unit pixels; 
a metal layer (112) formed along boundaries of each of the unit pixels to surround unit pixels (¶ [0033]); and 

  Regarding claim 19, Lin et al. teach an image sensor, wherein the one or more structure is disposed on sides of the unit pixels (Fig. 1A).
Allowable Subject Matter
Claims 3, 4, 8, 11, 13 – 15, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814